United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40682
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ROBERTO RODRIGUEZ-SAUCEDO

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:03-CR-1973-ALL
                       --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Roberto Rodriguez-Saucedo appeals his sentence following his

guilty-plea conviction for possession with the intent to

distribute more than five kilograms of cocaine.   The district

court denied Rodriguez-Saucedo’s request for sentencing under the

safety-valve provision of U.S.S.G. § 5C1.2 and sentenced him to

the statutory minimum sentence of ten years in prison.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40682
                               -2-

     Rodriguez-Saucedo argues that the district court did not

follow the correct legal standard when evaluating the merits of

his request for a safety valve reduction under U.S.S.G. § 5C1.2.

A review of the sentencing transcript reveals that the court

understood that it, and not the parties, decides whether the

defendant has met his burden of satisfying U.S.S.G. § 5C1.2.

     Rodriguez-Saucedo also argues that the district court

clearly erred when it determined that he had not provided the

Government with all the information he knew about the offense.

The court noted that the 14 kilograms of cocaine found hidden in

Rodriguez-Saucedo’s car had been packaged and hidden “in a rather

sophisticated manner,” that Rodriguez-Saucedo was unable to give

the officers sufficient information to locate the man who had

recruited him to smuggle the cocaine, and that Rodriguez-

Saucedo’s allegations of duress were unpersuasive.   The record

supports the district court’s finding that Rodriguez-Saucedo was

ineligible for sentencing under U.S.S.G. § 5C1.2.    See United

States v. Ridgeway, 321 F.3d 512, 516 (5th Cir. 2003); see also

United States v. Angeles-Mendoza,     F.3d    , No. 04-50118,

2005 WL 950130, (5th Cir. Apr. 26, 2005) .   The judgment of the

district court is AFFIRMED.